The election of James Draper, Jr., the member retur from the town of Spencer, was controverted by Frederic!-. Stowe and others,1 on the ground, stated in the following port2 of the committee on elections, which was made on sixth of June, and agreed to the same day, namely: —
“ The only cause stated in the petition against the eled of the sitting member is, that one Walton Livermore was permitted to vote at said election, who had not resided in s town one year next preceding, and that as said member a majority of but one vote, if said Livermore had not vonni, there would have been no choice.
The committee find, that Livermore removed from Dor-chester to Spencer, with his effects, on the seventh daj April, 1813; that he tarried there eight days, entered ini < • a copartnership in trade, hired a house and store, procured visions for housekeeping; that he was absent from Sp.i-n-cer about one month after the loth day of April, 1813. a part of the time in Dorchester, and a part of the time in Boston, purchasing goods for his store; that he t returned to Spencer, and has resided there ever sine--, *179And the committee are unanimously of opinion, that said Livermore had a constitutional right to vote at such election, and do accordingly report, that James Draper, Jr., Esq., the sitting member, is entitled to a seat.”
Note. By the constitution, chap. 1, sec. 3, art. 4 : “ every male person, being twenty-one years of age, and resident in any particular town in this commonwealth for the space of one year next preceding, having a freehold, ¿fee. — shall have a right to vote in the choice of a representative or representatives, for the said town.”
The words “ resident,” and “ inhabitant,” in the state constitution, are supposed, generally, to have the same meaning. It is so at common law. The question often arises, what constitutes a resident or inhabitant ?
The opinion of the committee, which was confirmed by the house, in the above case, comes precisely within the description of a resident or inhabitant, given by judge Peters, of Pennsylvania, in the case of the United States vs. the Penelope, namely: “ An inhabitant, or resident, is a person coining into a place with an intention to establish his domicile or permanent residence, and in consequence actually resides: under this intention, he takes a house, or lodgings, as one fixed or stationary, and opens a store, or takes any step preparatory to business, or in execution of this settled intention.” — 2 Peters’s Admiralty Decisions, 450.
The constitution provides, that a person shall be considered an inhabitant “where he dwelleth or hath his home.” Walton Livermore was considered, by the committee and house, as dwelling and having his home in Spencer, within the meaning of the constitution, from'the 7th day of April, 1813, to the day of Mr. Draper’s election.

 35 J. H. 9.


 Same, 102.